Name: 2009/40/EC: Council Decision of 19Ã January 2009 appointing one Danish member and two Danish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2009-01-21

 21.1.2009 EN Official Journal of the European Union L 16/11 COUNCIL DECISION of 19 January 2009 appointing one Danish member and two Danish alternate members of the Committee of the Regions (2009/40/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A member's seat on the Committee of the Regions has become vacant following the resignation of Ms Eva NEJSTGAARD. Two alternate members ² seats on the Committee of the Regions have become vacant following the resignation of Mr BjÃ ¸rn DAHL and the expiry of the mandate of Ms Anna Margrethe KAALUND, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as a member:  Mr Jens JÃ ¸rgen NYGAARD, 1. Viceborgmester, Egedal Kommune; (b) as alternate members:  Ms Anna Margrethe KAALUND, ByrÃ ¥dsmedlem, Viborg Kommune (change of mandate),  Mr Jens STENBÃ K, Viceborgmester, HolbÃ ¦k Kommune. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 19 January 2009. For the Council The President P. GANDALOVIÃ  (1) OJ L 56, 25.2.2006, p. 75.